Title: From George Washington to Elias Boudinot, 4 April 1783
From: Washington, George
To: Boudinot, Elias


                        
                            Sir
                            Head Quarters 4th April 1783
                        
                        I have the Honor to transmit to your Excellency the inclosed Copies of a Letter and Papers which came to
                            my Hands last Evening from Sir Guy Carleton: they are of such a Nature, that I have tho’t proper they should be
                            communicated to Congress. I give them to your Excellency for that purpose.
                        Altho the Complaints of the Indians may not be perfectly candid; it will rest with Congress to decide how
                            far, in our present Circumstances, Policy & Humanity coincide, to prevent as much as possible, the further
                            proscecution of Hostilities against those people. I have only to observe, that the late Acts of Cruelty complained of in
                            the Speech of the Indians, have not been committed under my Direction, or by any parties of Continental Troops; nor have
                            they been sanctified by any Orders from me. I rather think those Acts of Hostility have been conducted with the approbation
                            at least, if not under the Authority of individual States—How far such practice is consistent with the Rules of propriety,
                            or the principles of policy, Congress will be the best Judge—for myself, I confess, my Mind revolts at the Idea of those
                            wanton Barbarites which both sides have, in too many Instances, been the unhappy Witnesses to. With the highest Respect
                            & Esteem I have the Honor to be Sir Your Excellencys Most Obedient and Most humble Servant
                        
                            Go: Washington
                        
                    